We are of the opinion that the Common Pleas Division erred in its ruling dismissing the action. The statute in force at the date of the bringing of the suit (Judiciary Act, cap. 13, § 2,) provided that all transitory actions and suits should be brought either in the county where the plaintiff or defendant, or some one of the parties plaintiff or defendant, should dwell. It was therefore not necessary that either of the parties plaintiff or defendant should have dwelt in the Third Judicial District to entitle the plaintiff to bring her action in that district. All that the statute required was that either the plaintiff or defendant should dwell in the county in which the action was brought. The writ shows that the defendant dwelt in North Kingstown, in the county of Washington, in which the Third Judicial District is included.
It is doubtful whether any change of the law in this respect has been effected by § 45 of the amendments to the Judiciary Act.
Plaintiff's petition for a new trial granted, and case remitted to the Common Pleas Division for further proceedings.